BRITT, Judge.
In his first assignment of error plaintiff contends the court erred in permitting defense counsel to cross-examine the witness Auman about a statement he had given to an insurance adjuster. The court instructed the parties and the attorneys not to disclose to the jury that the statement had been obtained by an insurance adjuster. Plaintiff argues that this instruction by the court placed him in an unfair position and that the court should have excluded the statement completely. We find no merit in the assignment. In certain cases it is permissible to use a writing otherwise inadmissible for impeachment purposes and we think it was permissible in this instance. Perkins v. Clarke, 241 N.C. 24, 84 S.E. 2d 251 (1954). See generally 1 Stansbury, North Carolina Evidence § 46 (1973). Furthermore, it would appear that defendants’ use of the statement related primarily to the issue of negligence and since that issue was answered in plaintiff’s favor, we perceive no prejudice.
By his second assignment of error, plaintiff contends the court erred in submitting the issue of contributory negligence. This assignment has no merit. Submission of the issue was clearly warranted by the evidence which showed that plaintiff was crossing the roadway at an unmarked crossing in the path of an oncoming car which had the right-of-way. G.S. 20-174(a). In fact, it is hard to distinguish this case from Price v. Miller, 271 N.C. 690, 157 S.E. 2d 347 (1967), in which the Supreme Court affirmed an involuntary nonsuit on the ground of contributory negligence as a matter of law. See also Anderson v. Carter, 272 N.C. 426, 158 S.E. 2d 607 (1968) ; Presnell v. Payne, 272 N.C. 11, 157 S.E. 2d 601 (1967), and cases therein cited.
We have considered the other assignments of error argued by plaintiff and find them likewise to be without merit.
No error.
Judges Hedrick and Martin concur.